Name: Commission Regulation (EEC) No 1145/88 of 28 April 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4. 88 Official Journal of the European Communities No L 108/29 COMMISSION REGULATION (EEC) No 1145/88 of 28 April 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 070 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12 . 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . No L 108/30 Official Journal of the European Communities 29 . 4. 88 ANNEX I LOT A 1 . Operation Nos(')0 : 166 to 170/88  Commission Decision of 1 March 1987 2. Programme : 1988 3 . Recipient : People's Republic of China 4. Representative of the recipient : Ministry of Agriculture, Bureau of Animal Husbandry CPIG Dairy Development Project, 11 Ping Li, Beijing CN 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (2) 0 0 0 = manufacture from intervention butter (Offi ­ cial Journal of the European Communities No C 216 of 14 August 1987, page 7 (I.3.I and I.3.2) 8 . Total quantity : 2 070 tonnes 9 . Number of lots : five (Al : 660 tonnes ; A2 : 240 tonnes ; A3 : 450 tonnes ; A4 : 450 tonnes ; A5 : 270 tonnes) 10 . Packaging and marking : 200 kg (8) and Official Journal of the European Communities No 216 of 14 August 1987. pages 7 and 8 (1.3.3 and I.3.4) Supplementary markings on the packaging : 'ACTION No 166-170/88 / EEC DAIRY DEVELOPMENT PROJECT 1988 PROGRAMME / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY FOR RECOMBINATION' and Official Journal of the European Communities No 216 of 14 August 1987, page 8 (1.1.3.4) 1 1 . Method of mobilization : purchase of butter from Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (tel . 15 640, telex 0411727). The addresses and places of storage are given in Annex II . Selling price is determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 12. Stage of supply : Free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  Al (166/88) 660 tonnes : Shanghai  A2 (167/88) 240 tonnes : Xingang/Tianjin  A3 (168/88) 450 tonnes : Dalian  A4 (169/88) 450 tonnes : Huangpu/Guanzhou  A5 (170/88) 270 tonnes : Hawei/Fuzhou 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at port of shipment stage : 15 to 30 June 1988 18 . Deadline for the supply : 15 August 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (3) : 16 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6 June 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 July 1988 (c) deadline for the supply : 31 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (4) : refund applicable on 1 April 1988^ fixed by Regulation (EEC) No 772/88 , Official Journal of the European Communities No L 80 of 25 March 1988 29 . 4. 88 Official Journal of the European Communities No L 108 /31 Footnotes (') The operation number is to be quoted in all correspondance. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity, certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (4) Regulation (EEC) No 2330/87 (Official Journal of the European Communities No L 210 of 1 August 1987) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in point 25 of this Annex. (5) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions supervised by qualified technical personnel and that the area of production of raw milk had not registered foor-and-mouth disease . (6) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. (7) The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (8) In new bunged metal drums, coated inside with food-can varnish or having been subjected to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, tast or odour of their contents. Each drum must be fully leakproof. (') In order to enable a major supply to be carried out under the best possible conditions in view of the situa ­ tion of the market for the product in question, the tenderer awarded the contract for the supply in this notice will obtain an application, as soon as he is designated, an advance of 60 % of the amount in his tender. The advance payment will be made on presentation of evidence of the lodging of a security in favour of the Commission for an amount equal to the advance plus 10 % . The security will be lodged in accor ­ dance with the second subparagraph of Article 12 (2) of Regulation (EEC) No 2200/87. The security may be released only on the intitiative of the Commission, under the conditions laid down in Article 22 (3) of Regulation (EEC) No 2200/87. No L 108/32 Official Journal of the European Communities 29 . 4. 88 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ¹mero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade 805 200 kg 39 700 kg :A 1 166/88 KÃ ¼hlhauscenter MÃ ¼hlheim-Main Philipp-Reis-StraÃ e 10 D-6052 MÃ ¼hlheim 122 700 kg : Kinzelmann GmbH &amp; Co. KG BahnhofstraÃ e 7 D-7968 Saulgau 88 350 kg : Eberhard Grau GmbH &amp; Co. KG J.-G.-Fischer-StraÃ e 6-8 D-7334 SÃ ¼Ã en 26 275 kg : Linge GmbH &amp; Co. KG ZeppelinstraÃ e 36 D-7148 MarkgrÃ ¶ningen 7 675 kg : Molkerei-Zentrale SÃ ¼d GmbH &amp; Co. KG Hanauer LandstraÃ e 263/265 D-6000 Frankfurt 1 - 450 kg : Markt- und KÃ ¼hlhallen AG KleyerstraÃ e 82 D-6000 Frankfurt 1 - 14 825 kg : MÃ ¼nstermann GmbH &amp; Co. KG AltenessenerstraÃ e 259 Lagerort : FlÃ ¼gelau 63, 7180 Crailsheim D-4300 Essen - 38 775 kg : Kurhessische Molkereizentrale EG HollÃ ¤ndische StraÃ e 226 D-3500 Kassel - 391 675 kg : Betriebsgesellschaft mbH BahnhofstraÃ e 51 D-8591 Schirnding - 74 775 kg : Kinzelmann GmbH &amp; Co. KG Bernhardslaicherweg 1 D-7148 Remseck 2 292 800 kg 129 800 kg :A 2 167/88 Milch-Union Hocheifel EGD-5541 Bronsfeld 163 000 kg : Mainfranken KÃ ¼hlhaus GmbH IndustriestraÃ e 11 D-8726 Gochsheim No L 108/3329 . 4. 88 Official Journal of the European Communities NÃ ºmero de la »partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A 3 168/88 549 000 kg  26 725 kg : Kinzelmann GmbH &amp; Co. KG Bernhardslaicherweg 1 D-7148 Remseck 2  166 025 kg : Bayerwald KÃ ¼hlhaus GmbH &amp; Co. Verwaltungs-KG Bassauer StraÃ e 26a D-8391 Ruderting  73 425 kg : Otto Hosse WertachstraÃ e 1 1 D-8903 Bobingen 1  71 450 kg : Heinz GmbH &amp; Co. KÃ ¼hlhaus KG Neue IndustriestraÃ e 1 D-8052 Moosburg  21 1 375 kg : Kinzelmann GmbH Dr.-Lauter-StraÃ e 1 D-8940 Memmingen-Amendingen Ã  4 169/88 549 000 kg  148 825 kg : Kinzelmann GmbH Dr.-Lauter-StraÃ e 1 D-8940 Memmingen-Amendingen  46 700 kg : Kinzelmann GmbH &amp; Co. KG SchleiÃ heimer StraÃ e D-8046 Garching  75 425 kg : Linde GmbH &amp; Co. KG Bassauer StraÃ e 7 D-8400 Regensburg-Osthafen  32 400 kg : Memminger KÃ ¼hlhallen GmbH SchlachthofstraÃ e 38 D-8940 Memmingen  138 250 kg : Betriebsgesellschaft mbH BahnhofstraÃ e 51 D-8591 Schirnding A 5 170/88 329 400 kg  329 400 kg : Betriebsgesellschaft mbH BahnhofstraÃ e 51 D-8591 Schirnding